 1325 NLRB No. 227NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Statewide Enterprises and International Brother-hood of Painters and Allied Trades, Southern
California Painters and Allied Trades. Case 21±CA±32262July 31, 1998DECISION AND ORDERBYMEMBERSFOX, HURTGEN, ANDBRAMEUpon a charge filed by the Union on September 8,1997, the Acting General Counsel of the National
Labor Relations Board issued a complaint on June 2,
1998, against Statewide Enterprises, the Respondent,
alleging that it has violated Section 8(a)(1) and (3) of
the National Labor Relations Act. Although properly
served copies of the charge and complaint, the Re-
spondent failed to file an answer.On July 14, 1998, the Acting General Counsel fileda Motion for Summary Judgment with the Board. On
July 15, 1998, the Board issued an order transferring
the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-
spondent filed no response. The allegations in the mo-
tion are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-
close that the Region, by letter dated June 18, 1998,
notified the Respondent that unless an answer were re-
ceived by June 26, 1998, a Motion for Summary Judg-
ment would be filed.In the absence of good cause being shown for thefailure to file a timely answer, we grant the Acting
General Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a Californiacorporation with an office and place of business in LosAngeles, California, has been engaged in the construc-tion industry as a painting contractor. During the 12-
month period ending August 31, 1997, a representative
period, the Respondent, in conducting its operations,
provided services valued in excess of $50,000 to the
Los Angeles Unified School District, an enterprise
within the State of California which, during the same
period of time, purchased and received goods valued
in excess of $50,000 directly from points outside the
State of California. We find that the Respondent is an
employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act and that the Union
is a labor organization within the meaning of Section
2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
About August 23, 1997, the Respondent terminatedemployee Cesar Mendez because he concertedly com-
plained to the Respondent regarding wages, hours, and
working conditions of the Respondent's employees by
complaining about the Respondent's requirement that
employees sign blank checks in order to receive their
pay checks.About September 3, 1997, the Respondent termi-nated employee Jose Alcanzar because he engaged in
protected concerted activity about September 2, 1997,
by joining the Union in filing a ``stop payment'' form
with the Los Angeles Unified School District as a
means of protesting the Respondent's failure to pay
employees prevailing wage rates, and because he
concertedly complained to the Respondent about Sep-
tember 3, 1997, regarding the wages, hours, and work-
ing conditions of the Respondent's employees by re-
fusing to comply with the Respondent's requirement
that employees sign blank checks in order to receive
their pay checks.About September 3, 1997, the Respondent interro-gated Alcanzar regarding his union activities and his
protected concerted activities.CONCLUSIONSOF
LAWBy the acts and conduct described above, the Re-spondent has been interfering with, restraining, and co-
ercing employees in the exercise of rights guaranteed
in Section 7 of the Act, and has thereby engaged in
unfair labor practices affecting commerce within the
meaning of Section 8(a)(1) and Section 2(6) and (7) of
the Act.By terminating Mendez and Alcanzar, the Respond-ent has been discriminating in regard to the terms and
conditions of employment of its employees, thereby
discouraging membership in a labor organization, and
has thereby engaged in unfair labor practices affecting
commerce within the meaning of Section 8(a)(3) and
Section 2(6) and (7) of the Act. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has violated
Section 8(a)(3) and (1) by discharging Jose Alcanzar
and Cesar Mendez, we shall order the Respondent to
offer the discriminatees full reinstatement to their
former jobs or, if those jobs no longer exist, to sub-
stantially equivalent positions, without prejudice to
their seniority or any other rights or privileges pre-
viously enjoyed, and to make them whole for any loss
of earnings and other benefits suffered as a result of
the discrimination against them. Backpay shall be com-
puted in accordance with F.W. Woolworth Co
., 90NLRB 289 (1950), with interest as prescribed in NewHorizons for the Retarded, 283 NLRB 1173 (1987).The Respondent shall also be required to expunge fromits files any and all references to the unlawful dis-
charges, and to notify the discriminatees in writing that
this has been done.ORDERThe National Labor Relations Board orders that theRespondent, Statewide Enterprises, Los Angeles, Cali-
fornia, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Terminating employees because they concertedlycomplain regarding employee wages, hours, and work-
ing conditions or because they join the Union in filing
a ``stop payment'' form with the Los Angeles Unified
School District as a mean of protesting the Respond-
ent's failure to pay employees prevailing wage rates.(b) Interrogating employees regarding their unionactivities or protected concerted activities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerJose Alcanzar and Cesar Mendez full reinstatement to
their former jobs or, if those jobs no longer exist, to
substantially equivalent positions, without prejudice to
their seniority or any other rights or privileges pre-
viously enjoyed.(b) Make Jose Alcanzar and Cesar Mendez wholefor any loss of earnings and other benefits suffered as
a result of the discrimination against them, in the man-
ner set forth in the remedy section of this decision.(c) Within 14 days from the date of this Order ex-punge from its files any and all references to the un-
lawful discharges of Jose Alcanzar and Cesar Mendez,
and, within 3 days thereafter, notify them in writing
that this has been done.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(e) Within 14 days after service by the Region, postat its facility in Los Angeles, California, copies of the
attached notice marked ``Appendix.''1Copies of thenotice, on forms provided by the Regional Director for
Region 21, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since August 23, 1997.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.July 31, 1998
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllPeter J. Hurtgen, Member
llllllllllllllllllJ. Robert Brame III, Member
(SEAL)NATIONALLABORRELATIONSBOARD 3STATEWIDE ENTERPRISESAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
terminate employees because theyconcertedly complain regarding employee wages,
hours, and working conditions or because they join the
International Brotherhood of Painters and Allied
Trades, Southern California Painters and Allied Tradesin filing a ``stop payment'' form with the Los Angeles
Unified School District as a means of protesting our
failure to pay employees prevailing wage rates.WEWILLNOT
interrogate employees regarding theirunion activities or protected concerted activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, within 14 days from the date of theBoard's Order, offer Jose Alcanzar and Cesar Mendez
full reinstatement to their former jobs or, if those jobs
no longer exist, to substantially equivalent positions,
without prejudice to their seniority or any other rights
or privileges previously enjoyed.WEWILL
make Jose Alcanzar and Cesar Mendezwhole for any loss of earnings and other benefits suf-
fered as a result of the discrimination against them.WEWILL
, within 14 days from the date of theBoard's Order, expunge from our files any and all ref-
erences to the unlawful discharges of Jose Alcanzar
and Cesar Mendez, and, within 3 days thereafter, no-
tify them in writing that this has been done.STATEWIDEENTERPRISES